DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 25, 2021 has been entered.
Response to Arguments
Applicant's arguments filed October 25, 2021 have been fully considered but they are not persuasive.  Amendments made to the current set of claims have not changed the scope of the claimed invention.  The combination of previously used prior art references still discloses the currently claimed invention.
On page 7 of the Remarks, as indicated by the page number at the bottom of each page, Applicant states that the amendments to the claims obviate the previous claim objection.  The Examiner has withdrawn it as a result.  However, upon further examination, the Examiner has made several new claim objections and 112(b) rejections on the claims which are shown below.
On page 7, Applicant argues that the previous prior art rejection does not disclose the limitation “measuring a first osmotic agent concentration in the second infusate line 
On pages 8-9, Applicant then argues that previous secondary reference Hoffman does not disclose “determining the glucose concentration in the second infusate line based on a composition sensor in the secondary infusate line” because Hoffman adds glucose from a glucose solution cartridge 73 such that the concentration of glucose in the second infusate line is determined by the amount of glucose dissolved in the water used to generate the glucose solution and the amount of water used to generate the glucose solution. Applicant further argues that Hoffman determines the glucose concentration based on the pump stroke volume and number of strokes of the glucose pump, and that the glucose concentration is not based on a sensor in the secondary infusate line as claimed. Applicant concludes that Hoffman cannot disclose “determining the osmotic agent concentration in the secondary infusate line based on a composition sensor in the secondary infusate line”.  The Examiner takes the position that Hoffman explicitly determines the glucose concentration based on the pump stroke volume and number of strokes of the glucose pump connected to the glucose cartridge, (Glucose Pump 53 is on 
In response, Applicant argues that the Specification provides a definition of “composition sensor” at paragraph [0045], citing “a ‘composition sensor’ is a device capable of measuring a concentration of one or more solutes in a fluid”, additionally arguing that the term “sensor” and “measuring” require more than a “controller’s signal to operate a pump” and that “sensor data of some kind must be received by the sensor and used to make the determination”.  Applicant concludes that “in the absence of any such input, the pump of Hoffman is not measuring and cannot be read upon the term “composition sensor”.  The Examiner notes that Hoffman discloses a control system that sets the number of pump strokes in the glucose pump in order to meet a desired concentration level of the glucose, (See paragraph [0110], Hoffman).  In the current prior art rejection, the Examiner notes that Hoffman discloses “determining the glucose concentration in the second infusate line”, and that other previously used secondary reference Rohde et al., (“Rohde”, US 2014/0276376), explicitly discloses selecting a glucose (composition) sensor from a group including a concentrate (glucose) pump to measure and determine the osmotic agent concentration.  The Examiner notes that a 
Then, on page 9, Applicant argues that secondary reference Rohde only discloses measuring a concentration after mixing glucose or osmotic agent concentrate in the first line rather than measuring the concentration coming from the osmotic agent source in the secondary infusate line.  Here, the Examiner notes that Rohde is relied upon to interchange a glucose pump of the sort disclosed in Hoffman with a glucose sensor as disclosed in Rohde, (See paragraph [0071], Rohde), not the explicit location of the sensor.  The Examiner notes that the location of the sensor is already disclosed in Hoffman where the glucose pump 53 is located on the secondary infusate line, (See Figure 12, Hoffman).   Thus, such an argument is piecemeal analysis that does not take into consideration the disclosures of the references as a whole, and the Examiner finds this argument unpersuasive.
On pages 9-11, Applicant also argues against secondary references Jacobsen, Burbank and Minkus, but the Examiner does not rely upon these references for the limitation in question, “measuring a first osmotic agent concentration in the at least two osmotic agent sources based on the composition sensor”.  Rather, the Examiner notes that the combination of secondary references Hoffman and Rohde disclose this limitation instead as discussed above, so the remarks here are considered moot.
On pages 11-12, Applicant also argues against secondary references Nier and Orhan which are used in the prior art rejection of independent Claim 1.  Applicant argues 
Applicant then argues that secondary reference Nier does not disclose “at least one composition sensor positioned in its first fluid line downstream of its secondary infusate line” because all sensors disclosed by Nier are located in the first line downstream of the infusate lines.  The Examiner notes that this observation by Applicant explicitly states that the sensors in Nier are located on a first line downstream of any infusate lines connected to the first line, and that Nier is not relied upon to disclose any sensors in infusate lines.  The Examiner notes that the previous combination of Hoffman and Rohde, as explained above, discloses the sensor being located in the infusate line instead. The Examiner finds Applicant’s remarks here unpersuasive.
Applicant also argues that secondary reference Orhan does not disclose ‘a second conductivity sensor that is positioned in the first fluid line between the first infusate line and any of the one or more secondary infusate lines’ because Orhan does not disclose sensors positioned in any infusate line.  The Examiner notes that the limitation calls for a conductivity sensor located in the first fluid line, not in the infusate lines.  The Examiner finds that Orhan discloses multiple conductivity sensors in the main line (first fluid line) located between infusate sources/lines connected to this main line (first fluid line).  The Examiner maintains that Orhan discloses this limitation as a result.  The Examiner notes that the previous combination of Hoffman and Rohde, as explained above, discloses the sensor being located in the infusate line instead.  The Examiner finds Applicant’s remarks here unpersuasive.
On pages 11-12, Applicant argues that secondary reference Minkus does not disclose “a control system programmed to determine an osmotic agent concentration in the at least two osmotic agent sources based on the at least one composition sensor positioned in at least one of the one or more secondary infusate lines and to control the secondary concentrate pump based on data from the at least one composition sensor positioned in at least one of the one or more secondary infusate lines to control a relative rate of fluid through the first line and the at least one of the one or more secondary infusate lines”.  Again, the Examine directs Applicant’s attention to the sections above which demonstrate which limitations are read upon by which reference.  Furthermore, the Examiner notes that Minkus is specifically relied upon to disclose at least two osmotic sources, one of each being icodextrin and glucose, (See paragraph [0203] and paragraph [0022], Minkus).  The Examiner finds this argument piecemeal analysis, and thus unpersuasive.
On pages 12-13, Applicant argues that other secondary references used such as Busby do not disclose the composition sensor in the secondary infusate line.  The Examiner notes that these references are not relied upon to disclose this limitaiton, rather a combination of Hoffman and Rohde is relied upon as described above.  Thus, these remarks are considered moot.
Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “the at least one composition sensor positioned in at least one of the one or more secondary infusate lines” mentioned four times on lines 18-19, lines 21-22, lines 23-24, and lines 25-26 respectively should be rewritten as “the at least one composition sensor positioned in the at least one of the one or more secondary infusate lines” for better 
Claim 16 is objected to because of the following informalities:  the limitation “an ion concentrate flow rate and an osmotic agent flow rate” on lines 1-2 should be rewritten as “the ion concentrate flow rate and the osmotic agent flow rate” to better reflect the earlier recitations of this limitation in Claim 15.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 19 and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the at least one composition sensor positioned in at least one of the one or more secondary infusate lines” mentioned four times on lines 18-19, lines 21-22, lines 23-24, and lines 25-26 respectively.  It is not clear if this “the at least one composition sensor” is always located in the same “at least one” line of the “the one or more secondary infusate lines”, or if this “the at least one composition sensor” is located in different “secondary infusate lines”.  The Examiner suggests rewriting this limitation as “the at least one composition sensor positioned in the at least one of the one or more secondary infusate lines” for clarity.
Claim 2 recites the limitation “the at least one composition sensor positioned in at least one of the one or more secondary infusate lines” on line 2-3.  It is not clear if this “the at least one composition sensor” is always located in the same “at least one” line of the “the one or more secondary infusate lines”, or if this “the at least one composition sensor” is located in different “secondary infusate lines”.  The Examiner suggests rewriting this limitation as “the at least one composition sensor positioned in the at least one of the one or more secondary infusate lines” for clarity.
Claim 19 recites the limitation “the osmotic agent source” on line 6 of the claim.  It is not clear if this limitation is the same limitation as “the at least two osmotic agent sources” as in Claim 12, and if so, to which “osmotic agent source” of the “at least two osmotic agent sources” this limitation would refer.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12, 14-17, 19 & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO 00/57935 A1), in view of Hoffman, (US 2010/0312172), in further view of Rohde et al., (“Rohde”, US 2014/0276376), in further view of Jacobsen et al., (“Jacobsen”, US 5,141,493), in further view of Burbank et al., (“Burbank”, US 2014/0018727), in further view of Minkus, (US 2014/0276375) as evidenced by (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020).
Claims 12, 14-17, 19 & 20 are directed to a method of generating a peritoneal dialysate, a method type invention group.
Regarding Claims 12, 14-17, 19 & 20, Jansson discloses a method of generating a peritoneal dialysate, comprising: 
a) pumping water from a water source through a water purification module into a first fluid line, (Line 4a connected to Heat/Sterilization Module 300 which is connected to Water Purification Module 200 and Pump 236 and Source 1, See Figures 2 & 5, and See page 39, lines 4-8, lines 26-34, page 44, lines 15-25, page 46, lines 19-30); 
b) measuring a first conductivity of fluid in the first fluid line, (Conductivity Sensors 228, 246 or 262 are all upstream of Line leading from Chamber 450, See Figure 2, 3 & 5, and See page 46, lines 19-27, page 48, lines 13-16, page 50, lines 2-10); 
c) pumping an ion concentrate from at least one ion concentrate source through a first infusate line into the first fluid line, (Containers/Compartments 408/410 etc. in Mixing Module 400 are connected to Line 4a via Line from Chamber 450 and are pumped via Pump 452 or Pump 446 from Line 4a, See Figure 5, and See page 74, lines 35-38, page 75, line 1, See page 77, lines 34-38, page 78, lines 1-6); 
d) measuring a second conductivity of the fluid in the first fluid line downstream of the first infusate line and upstream of a second infusate line, (Conductivity Sensors 460 downstream of Line leading to Chamber 450 and upstream of Line leading from Valve 444 depending on flow direction, See Figure 5, and See page 75, lines 16-25, lines 36-38, and See page 76, lines 1-5, and See page 80, lines 32-38, page 81, lines 1-38; The dialysate can flow from the chambers 408-420 through Chamber 450 through Conductivity Sensors 460 before going through Valve 466 and being redirected back to Concentrate Reservoir 468 for further dilution which can be further drawn back through Pump 452 and to Chamber 450 and Conductivity Sensors 460 again – specifically discussed in pages 75, lines 36-38, page 76, lines 1-5); and
e) pumping an osmotic agent concentrate from one osmotic agent source through the second infusate line into the first fluid line, (Glucose Compartment 420 connected to Line 4a via Line leading from Valve 444 and Pump 448, See Figure 5, and See page 74, lines 14-38, page 75, line 1), wherein the osmotic agent source contains glucose or dextrose, (Glucose Compartment 420 connected to Line 4a via Line leading from Valve 444 and Pump 448, See Figure 5, and See page 74, lines 14-38, page 75, line 1).
Jansson does not disclose e) at least two osmotic agent sources; wherein one of the at least two osmotic agent sources contains icodextrin; or f) measuring a first osmotic agent concentration in the second infusate line with a composition sensor and determining the first osmotic agent concentration in the at least two osmotic agent sources based on the composition sensor; wherein the at least one composition sensor measures an amount of a first osmotic agent per unit of volume in the second infusate line; and controlling a rate of fluid movement through the second infusate line based on data from the composition sensor to control a relative rate of fluid movement in the second infusate line and the first fluid line.
Hoffman discloses a method, (See Abstract, Hoffman), for part of f) determining the first osmotic agent concentration in the at least one osmotic agent source based on a composition determining device wherein the composition determining device determines an amount of a first osmotic agent per unit of volume in the secondary infusate line; (Glucose Pump 53 is on line between Glucose Solution Cartridge 73 and Main Line, See Figure 2 & 12, and See paragraphs [0059], [0086], & [0110], Hoffman; This glucose pump is capable of determining glucose concentration based on the pump stroke volume and frequency).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of Jansson by incorporating part of f) determining the first osmotic agent concentration in the at least one osmotic agent source based on a composition determining device wherein the composition determining device determines an amount of a first osmotic agent per unit of volume in the secondary infusate line as in Hoffman so that the glucose concentration can be measured and “easily and instantly changed…by the nephrologist, nurse, or technician” based on the patient’s needs, (See paragraph [0018], Hoffman), and using the glucose pump with an actuator to measure the glucose concentration “helps allow the cassette [the glucose compartment] to be inexpensive enough to be disposable”, (see paragraph [0059], Hoffman).
Modified Jansson does not disclose e) at least two osmotic agent sources, wherein one of the two osmotic agent sources contains icodextrin; or part of f) measuring the first osmotic agent concentration with a composition sensor; and controlling a rate of fluid movement through the second infusate line based on data from the composition sensor to control a relative rate of fluid movement in the second infusate line and the first fluid line.
Rohde discloses a method for part of f) measuring the first osmotic agent concentration with a composition determining device that is a composition sensor, wherein the composition sensor measures, (See paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating part of f) measuring the first osmotic agent concentration with a composition determining device that is also a composition sensor, wherein the composition sensor measures as in Rohde because “in an alternative embodiment, one or more sensors” can be used to “servo the peritoneal dialysis fluid mixing” such as “glucose sensors” instead of proportioning the ‘peritoneal dialysis fluid…volumetrically…by knowing the volume of each water pump stroke and each concentrate pump stroke”, (See paragraph [0071], Rohde).  By using sensors, “when the dialysate reads the proper concentration, the dialysate is mixed properly”, (See paragraph [0071], Rohde), in a simple process.
Modified Jansson does not disclose e) at least two osmotic agent sources, wherein one of the two osmotic agent sources contains icodextrin; or part of f) controlling a rate of fluid movement through the second infusate line based on data from the composition sensor to control a relative rate of fluid movement in the second infusate line and the first fluid line.
Jacobsen discloses a method, (See Abstract, Jacobsen), controlling a rate of concentrate through a second infusate line based on data from the composition sensor, (Line between Glucose Container 176 and Pump 172, See column 7, lines 24-41, Jacobsen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating part of f) controlling a rate of concentrate through a second infusate line based on data from the composition sensor as in Jacobsen in order to “maintain the desired concentration ratio”, (See column 7, lines 40-41, Jacobsen), thereby “maintaining the appropriate electrolyte concentration in the blood of the patient”, (See column 6, lines 63-65, Jacobsen).
Modified Jansson does not disclose e) at least two osmotic agent sources wherein one of the two osmotic agent sources contains icodextrin; or part of f) controlling a rate of fluid movement through the second infusate line to control a relative rate of fluid movement in the second infusate line and the first infusate line.
Burbank discloses a method, (See Abstract, Burbank), controlling a rate of fluid movement through the second infusate line to control a relative rate of fluid movement in the second infusate line and the first fluid line, (See paragraph [0168], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating part of f) controlling a rate of fluid movement through the second infusate line to control a relative rate of fluid movement in the second infusate line and the first fluid line as in Burbank for “calculating a characteristic of the dialysate supply line and supplying peritoneal dialysis fluid at a rate that is responsive to the characteristic”, (See paragraph [0152], Burbank), such that it can vary “a rate of pumping of dialysate responsively to a difference between the proximal and distal pressure signals such that an input pressure of fluid at a point of entry into the peritoneum is maintained”, (See paragraph [0152], Burbank), “to ensure the patient’s peritoneal cavity is not over-pressurized”, (See paragraph [0048], Burbank). 
Modified Jansson does not disclose e) at least two osmotic agent sources; wherein one of the two osmotic agent sources contains icodextrin.
Minkus discloses e) at least two osmotic agent sources; wherein one of the at least two osmotic agent sources contains icodextrin, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by the references, Dianeal Label and Icodextrin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of modified Jansson by incorporating e) at least two osmotic agent sources; wherein one of the at least two osmotic agent sources contains icodextrin as in Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis composition…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Additional Disclosures Included: 
Claim 14: The method of claim 12, further comprising steps of pumping the fluid from the first fluid line into a sterilization module and pumping the fluid from the sterilization module into an integrated cycler, (Line 4a is fluidly connected to Line 4b which leads to Heating/Sterilization Module 300 and then to Cycler 600, See Figures 2 & 5, and See page 95, lines 15-20, and See page 112, lines 5-26, Jansson).  
Claim 15: The method of claim 12, further comprising receiving a dialysate prescription; and setting an ion concentrate flow rate and an osmotic agent flow rate based on the dialysate prescription, (See page 5, lines 29-36, page 9, lines 17-30,  page 63, lines 6-9, page 81, lines 1-31, Jansson).   
Claim 16:  The method of claim 15 wherein the step of setting an ion concentrate flow rate and an osmotic agent flow rate is performed by a control system in communication with a first concentrate pump in the first infusate line and a second concentrate pump in the second infusate line, (Pumps 452 & 448, and See page 5, lines 29-36, page 9, lines 17-30,  page 63, lines 6-9, page 81, lines 1-31, Jansson).  
Claim 17: The method of claim 16, wherein the control system sets the osmotic agent flow rate based on the first osmotic agent concentration and the dialysate prescription, (See page 5, lines 29-36, page 9, lines 17-30,  page 63, lines 6-9, page 81, lines 1-31, and See page 90, lines 14-37, Jansson).  
Claim 19: The method of claim 12, further comprising either or both of: a) generating the ion concentrate by pumping purified water from a sterilization module into the at least one ion concentrate source; and/or b) generating the osmotic agent concentrate by pumping the purified water from the sterilization module into the osmotic agent source, (See page 79, lines 22-38, page 80, lines 1-38, Jansson).  
Claim 20: The method of claim 19, wherein either or both of: a) the step of generating the ion concentrate further comprises agitating the ion concentrate after pumping the purified water into the ion concentrate source, heating the purified water prior to pumping the purified water into the ion concentrate source, or combinations thereof; and/or b) the step of generating the osmotic agent concentrate further comprises agitating the osmotic agent concentrate after pumping the purified water into the osmotic agent source, or combinations thereof, (See page 70, lines 22-34, page 82, lines 34-38, page 83, lines 1-4, Jansson), heating the purified water prior to pumping the purified water into the osmotic agent source, (See page 74, lines 4-34, Jansson).
Claim 1, 2, 5-11 & 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO 00/57935 A1), in view of Nier et al., (“Nier”, US 2013/0263650), in further view of Hoffman, (US 2010/0312172), in further view of Rohde et al., (“Rohde”, US 2014/0276376), in further view of Orhan et al., (“Orhan”, US 2012/0273354), in further view of Jacobsen et al., (“Jacobsen”, US 5,141,493), in further view of Burbank et al., (“Burbank”, US 2014/0018727),  in further view of Minkus, (US 2014/0276375) as evidenced by (“DIANEAL”, https://www.accessdata.fda.gov/drugsatfda_docs/label/2015/020183s024lbl.pdf, 13 pages, found on Web, June 12, 2020), and (“Icodextrin”, https://en.wikipedia.org/wiki/Icodextrin, 3 pages, found on Web, June 12, 2020).
Claims 1, 2, 5-11 & 21 are directed to a system, an apparatus type invention group.
Regarding Claims 1, 2, 5-11 & 21, Jansson discloses a system, (See Abstract), comprising: 
a first fluid line fluidly connected to a water purification module, (Line 4a connected to Heat/Sterilization Module 300 which is connected to Water Purification Module 200, See Figures 2 & 5, and See page 39, lines 4-8, lines 26-34); 
at least one ion concentrate source fluidly connected to the first fluid line through a first infusate line, (Containers/Compartments 408/410 etc. in Mixing Module 400 are connected to Line 4a via Line from Chamber 450, See Figure 5, and See page 74, lines 35-38, page 75, line 1, and See page 77, lines 34-38, page 78, lines 1-6); the first infusate line having a first concentrate pump, (Pump 452 or Pump 446 from Line 4a, See Figure 5, and See page 77, lines 34-38, page 78, lines 1-6); 
at least one osmotic agent source fluidly connected to the first fluid line through one or more secondary infusate lines, (Glucose Compartment 420 connected to Line 4a via Line leading from Valve 444, See Figure 5, and See page 74, lines 14-38, page 75, line 1); the one or more secondary infusate lines comprising a secondary concentrate pump forming part of the one or more secondary infusates lines, (Pump 448, See Figure 5, and See page 74, lines 28-32), wherein the at least one osmotic agent source contains glucose or dextrose, (Glucose Compartment 420 connected to Line 4a via Line leading from Valve 444, See Figure 5, and See page 74, lines 14-38, page 75, line 1); 
wherein at least a first conductivity sensor is positioned in the first fluid line upstream of the first infusate line and the one or more secondary infusate lines, (Conductivity Sensors 228, 246 or 262 are all upstream of Line leading from Chamber 450, See Figure 2, 3 & 5, and See page 46, lines 19-27, page 48, lines 13-16, page 50, lines 2-10); at least a third conductivity sensor is positioned in the first fluid line downstream of the first infusate line and at least one of the one or more secondary infusate lines, (Conductivity Sensors 460 downstream of Line leading to Chamber 450 and Line leading from Valve 444, See Figure 5, and See page 75, lines 16-25, lines 36-38, and See page 76, lines 1-5, and See page 80, lines 32-38, page 81, lines 1-38); and
the first fluid line fluidly connectable to an integrated cycler, (Line 4a is fluidly connected to Line 4b which leads to Heating/Sterilization Module 300 and then to Cycler 600, See Figures 2 & 5, and See page 95, lines 15-20, and See page 112, lines 5-26).
Jansson does not disclose at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin; 
at least a second conductivity sensor is positioned in the first fluid line between the first infusate line and any of the one or more secondary infusate lines; and 
at least one composition sensor positioned in the first fluid line downstream of the one or more secondary infusate lines; 
further comprising at least one composition sensor positioned in at least one of the one or more secondary infusate lines; wherein the at least one composition sensor positioned in at least one of the one or more secondary infusate lines measures an amount of osmotic agent per unit of volume in the at least one of the one or more secondary infusate lines; or 
a control system in communication with the at least one composition sensor in at least one of the one or more secondary infusate lines; the control system programmed to determine an osmotic agent concentration in the at least two osmotic agent sources based on the at least one composition sensor positioned in at least one of the one or more secondary infusate lines and to control the secondary concentrate pump based on data from the at least one composition sensor positioned in at least one of the one or more secondary infusate lines to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines.
Nier discloses a dialysate preparation system, (See Abstract and paragraph [0021], Nier), that has at least one composition sensor positioned in its first fluid line downstream of its one or more secondary infusate lines, (Refractive Index Sensor 7 on main line downstream of Non-Electrolyte Dosing Device 6, See Figure 7 and See paragraphs [0069] & [0070], Nier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysate preparation system of Jansson by incorporating at least one composition sensor positioned in the first fluid line downstream of the one or more secondary infusate lines as in Nier so that it will “further improve the determination of the fraction of electrolyte and non-electrolyte”, (See paragraph [0010], Nier), such that “particularly precise monitoring…may be achieved”, (See paragraph [0022], Nier), for peritoneal dialysis.  By doing so, “patient safety can be ensured”, (See paragraph [0021], Nier).
Modified Jansson does not disclose at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin; 
at least a second conductivity sensor is positioned in the first fluid line between the first infusate line and any of the one or more secondary infusate lines; 
further comprising at least one composition sensor positioned in at least one of the one or more secondary infusate lines; wherein the at least one composition sensor positioned in at least one of the one or more secondary infusate lines measures an amount of osmotic agent per unit of volume in the at least one of the one or more secondary infusate lines; or 
a control system in communication with the at least one composition sensor in at least one of the one or more secondary infusate lines; the control system programmed to determine an osmotic agent concentration in the at least two osmotic agent sources based on the at least one composition sensor positioned in at least one of the one or more secondary infusate lines and to control the secondary concentrate pump based on data from the at least one composition sensor positioned in at least one of the one or more secondary infusate lines to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines.
Orhan discloses a dialysate preparation system, (See Abstract and Infusion Set 35, See Figure 1, and See paragraph [0252], Orhan), with at least a second conductivity sensor that is positioned in the first fluid line between the first infusate line and any of the one or more secondary infusate lines, (Sensors 74-76, and Sensors 75 & 76 are located between infusate lines from Concentrates 36/37/38, See Figure 1, and See paragraph [0276]; Sensors can all be conductivity sensors).  Additional features of this embodiment are included as part of the overall combination.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the dialysate preparation system of modified Jansson by incorporating that at least a second conductivity sensor is positioned in the first fluid line between the first infusate line and any of the one or more secondary infusate lines as in Orhan in order to “calculate the…ion concentration added by [the dialysate preparation system]”, (See paragraph [0272], Orhan), which includes potassium as also stated by Jansson, (See page 63, lines 26-28, Jansson). By doing so, it can “verify that the dialysate has the proper final concentration”, (See paragraph [0256], Orhan).
Modified Jansson does not disclose at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin; 
further comprising at least one composition sensor positioned in at least one of the one or more secondary infusate lines; wherein the at least one composition sensor positioned in at least one of the one or more secondary infusate lines measures an amount of osmotic agent per unit of volume in the at least one of the one or more secondary infusate lines; or 
a control system in communication with the at least one composition sensor in at least one of the one or more secondary infusate lines; the control system programmed to determine an osmotic agent concentration in the at least two osmotic agent sources based on the at least one composition sensor positioned in at least one of the one or more secondary infusate lines and to control the secondary concentrate pump based on data from the at least one composition sensor positioned in at least one of the one or more secondary infusate lines to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines.
Hoffman discloses a system, (See Abstract, Hoffman), further comprising at least one composition determining device positioned in at least one of the one or more secondary infusate lines, wherein the at least one composition determining device positioned in at least one of the one or more secondary infusate lines determines an amount of osmotic agent per unit of volume, (Glucose Pump 53 is on line between Glucose Solution Cartridge 73 and Main Line, See Figure 2 & 12, and See paragraphs [0059], [0086], & [0110], Hoffman; This glucose pump is capable of determining glucose concentration based on the pump stroke volume and frequency), and a control system in communication with the at least one composition measuring device in at least one of the one or more secondary infusate lines, the control system programmed to determine an osmotic agent concentration in the at least one osmotic agent source based on the at least one composition determining device, (Control Unit 1, See Figures 2, 11 & 12, and See paragraphs [0128], [0129] & [0132], Hoffman).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating further comprising at least one composition determining device positioned in at least one of the one or more secondary infusate lines, wherein the at least one composition determining device positioned in at least one of the one or more secondary infusate lines determines an amount of osmotic agent per unit of volume and a control system in communication with the at least one composition measuring device in at least one of the one or more secondary infusate lines, the control system programmed to determine an osmotic agent concentration in the at least one osmotic agent source based on the at least one composition determining device as in Hoffman so that the glucose concentration can be measured and “easily and instantly changed…by the nephrologist, nurse, or technician” based on the patient’s needs, (See paragraph [0018], Hoffman), and using the glucose pump with an actuator to measure the glucose concentration “helps allow the cassette [the glucose compartment] to be inexpensive enough to be disposable”, (see paragraph [0059], Hoffman).
Modified Jansson does not disclose at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin; wherein the at least one composition determining device is a composition sensor that measures, an amount of osmotic agent per unit of volume; or 
the control system programmed to control the secondary concentrate pump based on data from the at least one composition sensor positioned in at least one of the one or more secondary infusate lines to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines.
Rohde discloses a system in which the at least one composition determining device is a composition sensor that measures, (See paragraph [0071], Rohde).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating the at least one composition determining device is a composition sensor that measures as in Rohde because “in an alternative embodiment, one or more sensors” can be used to “servo the peritoneal dialysis fluid mixing” such as “glucose sensors” instead of proportioning the ‘peritoneal dialysis fluid…volumetrically…by knowing the volume of each water pump stroke and each concentrate pump stroke”, (See paragraph [0071], Rohde).  By using sensors, “when the dialysate reads the proper concentration, the dialysate is mixed properly”, (See paragraph [0071], Rohde), in a simple process.
Modified Jansson does not disclose at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin; or 
the control system programmed to control the secondary concentrate pump based on data from the at least one composition sensor positioned in at least one of the one or more secondary infusate lines to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines.
Jacobsen discloses a system, (See Abstract, Jacobsen), with a control system programmed to control the secondary concentrate pump based on data from the at least one composition sensor positioned in a secondary infusate line, (See column 7, lines 24-41, Jacobsen).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating the control system programmed to control the secondary concentrate pump based on data from the at least one composition sensor positioned in at least one of the one or more secondary infusate lines as in Jacobsen in order to “maintain the desired concentration ratio”, (See column 7, lines 40-41, Jacobsen), thereby “maintaining the appropriate electrolyte concentration in the blood of the patient”, (See column 6, lines 63-65, Jacobsen).
Modified Jansson does not disclose at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin; or the control system programmed to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines.
Burbank discloses a system, (See Abstract, Burbank), with a control system programmed to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines, (See paragraph [0168], Burbank).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating the control system programmed to control a relative rate of fluid through the first fluid line and the at least one of the one or more secondary infusate lines as in Burbank for “calculating a characteristic of the dialysate supply line and supplying peritoneal dialysis fluid at a rate that is responsive to the characteristic”, (See paragraph [0152], Burbank), such that it can vary “a rate of pumping of dialysate responsively to a difference between the proximal and distal pressure signals such that an input pressure of fluid at a point of entry into the peritoneum is maintained”, (See paragraph [0152], Burbank), “to ensure the patient’s peritoneal cavity is not over-pressurized”, (See paragraph [0048], Burbank). 
Modified Jansson does not disclose at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin.
Minkus discloses at least two osmotic agent sources, wherein at least one of the at least two osmotic agent sources contains icodextrin, (See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL, which is icodextrin; as evidenced by the references, Dianeal Label and Icodextrin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the system of modified Jansson by incorporating e) at least two osmotic agent sources; wherein one of the at least two osmotic agent sources contains icodextrin as in Minkus in order to provide “dialysate with different glucose or dextrose levels” so that the dialysate is “set for each individual patient per their prescription” since “a midday exchange…may use a different dialysate than the patient’s prescribed nighttime dialysate”, (See paragraph [0022], Minkus), because the “higher the dextrose level, the higher the UF [ultrafiltrate] ability of the solution, but also the higher the caloric intake of the solution” so “patients may need more or less glucose or dextrose for longer dwell time exchanges, such as for midday exchanges” and “the composition of a dialysis composition…[is] therefore prescribed by a licensed physician to best treat each individual patient”, (See paragraph [0255], Minkus).
Additional Disclosures Included: 
Claim 2: The system of claim 1, wherein the at least one composition sensor positioned in at least one of the one or more secondary infusate lines comprises at least one secondary composition sensor, (Glucose Pump 53 is on line between Glucose Solution Cartridge 73 and Main Line, See Figure 2 & 12, and See paragraphs [0059] & [0127], Hoffman; and See paragraph [0071], Rohde).  
Claim 5: The system of claim 1, further comprising at least one flow meter in the first fluid line, (Volumetric Flow Meter 350 in Line 4a/b, See Figures 4a & 5, and See page 39, lines 35-38, page 40, lines 1-7, page 53, lines 24-35, Jansson).  
Claim 6: The system of claim 1, wherein at least two osmotic agent sources of the at least two osmotic agent sources are fluidly connected to the one or more secondary infusate lines, (Glucose Compartment 420 connected to Line 4a via Line leading from Valve 444, See Figure 5, and See page 74, lines 14-38, page 75, line 1, Jansson; and See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL).  
Claim 7: The system of claim 6, further comprising one or more valves fluidly connecting the at least two osmotic agent sources to the one or more secondary infusate lines, (Valve 490, See Figures 5/5a, and See page 74, lines 14-24, Jansson; and See paragraph [0203] and paragraph [0022], Minkus; Two supply bags 322 contain DIANEAL, which is dextrose, and one supply bag 322 contains EXTRANEAL).  
Claim 8: The system of claim 1, further comprising a control system in communication with the first conductivity sensor, second conductivity sensor, and third conductivity sensor, the control system controlling an ion concentrate flow rate based on the first conductivity sensor, second conductivity sensor and third conductivity sensor, (See page 25, lines 37-38, page 26, lines 1-5, page 46, lines 19-30, and See page 75, lines 16-25, and See page 82, lines 23-31, Jansson; The conductivity is monitored to determine the conductivity of the water to ensure it is purified before it is mixed with concentrate to prepare dialysate, and the conductivity is measured again to determine that the right proportions of concentrate are in the dialysate).  
Claim 9: The system of claim 1, further comprising at least one pH sensor in the first fluid line, (See paragraph [0256], Orhan).  
Claim 10: The system of claim 2, wherein the at least one composition sensor and/or the at least one secondary composition sensor are selected from the group consisting of a refractive index sensor, an enzyme-based sensor, and a pulsed amperometric detection sensor, (Refractive Index Sensor 7 on main line downstream of Non-Electrolyte Dosing Device 6, See Figure 7 and See paragraphs [0069] & [0070], Nier).  
Claim 11: The system of claim 1, further comprising a second fluid line fluidly connecting at least one of the one or more secondary infusate lines to a sterilization module, (Line 4b fluidly connects Line from Valve 444 to Sterilizer Bath 364, See Figures 4 & 5, and See page 54, lines 18-38, page 55, lines 1-11, Jansson).  
Claim 21: The system of claim 1, wherein the integrated cycler comprises a metering pump, an in-line heater, and a pressure regulator, (Sterilization Bath 364 (equivalent to heater) is connected to Cycler Module 600, all downstream of the dialysate generation module 400, as well as Pump 352 and Pressure Relief Valve 374, See Figure 3, and Pressure Conditioning Chamber 660, Pressure Sensors 610, See Figure 7, and See page 111, lines 5-30, page 112, lines 15-26, page 99, lines 3-17, Jansson).
Claim 13 is rejected under under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO 00/57935 A1), in view of Hoffman, (US 2010/0312172), in further view of Rohde et al., (“Rohde”, US 2014/0276376), in further view of Jacobsen et al., (“Jacobsen”, US 5,141,493), in further view of Burbank et al., (“Burbank”, US 2014/0018727), in further view of Minkus, (US 2014/0276375), and in further view of Nier et al., (“Nier”, US 2013/0263650).
Claim 13 is directed to a method of generating a peritoneal dialysate, a method type invention group.
Regarding Claim 13, modified Jansson discloses the method of claim 12, but does not disclose further comprising a step of measuring a second osmotic agent concentration in the first fluid line downstream of the second infusate line.
Nier discloses a method of generating a peritoneal dialysate, (See Abstract and paragraph [0021], Nier), further comprising a step of measuring a second osmotic agent concentration in the first fluid line downstream of the second infusate line, (Refractive Index Sensor 7 on main line downstream of Non-Electrolyte Dosing Device 6, See Figure 7 and See paragraphs [0069] & [0070], Nier).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of generating a peritoneal dialysate of modified Jansson by incorporating further comprising a step of measuring a second osmotic agent concentration in the first fluid line downstream of the second infusate line as in Nier so that it will “further improve the determination of the fraction of electrolyte and non-electrolyte”, (See paragraph [0010], Nier), such that “particularly precise monitoring…may be achieved”, (See paragraph [0022], Nier), for peritoneal dialysis.  By doing so, “patient safety can be ensured”, (See paragraph [0021], Nier).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jansson et al., (“Jansson”, WO 00/57935 A1), in view of Hoffman, (US 2010/0312172), in further view of Rohde et al., (“Rohde”, US 2014/0276376), in further view of Jacobsen et al., (“Jacobsen”, US 5,141,493), in further view of Burbank et al., (“Burbank”, US 2014/0018727), in further view of Minkus, (US 2014/0276375), in further view of Busby et al., (“Busby”, US 2009/0007642).
Claim 18 is directed to a method of generating a peritoneal dialysate, a method type invention group.
Regarding Claim 18, modified Jansson discloses the method of claim 15, but does not disclose further comprising a step of generating an alert if the first osmotic agent concentration and/or the second conductivity are outside of a predetermined range from the dialysate prescription.
Busby discloses a method of measuring a peritoneal dialysate, (See Abstract and See paragraphs [0001]-[0004], Busby), further comprising the step of generating an alert if a first osmotic agent concentration and/or a second conductivity are outside of a predetermined range from the dialysate prescription, (See paragraphs [0048] & [0050]-[0052], Busby).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the method of generating a peritoneal dialysate of modified Jansson by incorporating further comprising the step of generating an alert if the first osmotic agent concentration and/or the second conductivity are outside of a predetermined range from the dialysate prescription as in Busby in order to “sound an alarm…and/or corrective action”, which “alerts the patient, a medical care provider…of the conductivity error”, (See paragraph [0050], Busby), so it “takes evasive action to ensure the safety of the patient”, (See paragraph [0049], Busby).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN M PEO/          Primary Examiner, Art Unit 1779